DETAILED ACTION
This action is in response to an application filed 01/15/2020 in which claims 1-36 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 APRIL 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Interpretation
The term “three dimensional network structure” used in the claims is given it broadest reasonable interpretation because it is not more specifically defined in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,322,703 B1 (hereinafter “Taniguchi”) in view of  US 2010/0133184 A1 (hereinafter “Gojo”) and alternatively further in view of JP 2012-040461 A (hereinafter “JP’461”, provided with IDS dated 04/15/2020).
Regarding claim 1-4, 10-13 and 15 Taniguchi discloses a filtration method comprising: 
(1) a filtration step which comprises passing a to-be-treated liquid (aqueous suspension) containing a to-be-filtered material (suspended solids) through a porous membrane (hollow fiber membrane 14) (C5/L37-C6/L26) to separate a filtrate from the to-be-filtered material; wherein the hollow fiber membrane is composed of a resin including PVDF; 
which then comprises a backwash step (physical wash step); and further (2) the “purifying method of the present invention can employ a step of dosing ozone or the like in addition to the above-mentioned filtration step and physical wash step” (C7/L48-C8/L21) and further is washed with “a sodium hypochlorite solution, a sodium hydroxide solution, an oxalic acid solution and a nitric acid solution until the recoverability was saturated. When the pure water flux amount was measured, it was 98% of the initial value” (Examples 14, as well as 
With regard to the resin “having a three-dimensional network structure” and that “on an SEM image of a membrane cross-section in the membrane thickness direction perpendicular to an inner surface of the porous membrane, in each region of a total of 4 visual fields with a visual field including the inner surface, a visual field including an outer surface of the membrane, and two visual fields photographed at regular intervals between those visual fields, (claim1) the total of areas of resin parts having an area of 1 μm2 or less is 70% or more relative to the total area of resin parts” and (claim 2) the total of areas of resin parts having an area of 10 μm2 or more is 15% or less relative to the total area of resin parts, and (claim 3) the total of areas of resin parts having an area of 1 μm2 or less is 70% or more relative to the total area of resin parts and the total of areas of resin parts having an area of 10 μm2 or more is 15% or less relative to the total area of resin parts; and (Claim 4) the total of areas of resin parts having an area of more than I μm2 and less than 10 μm2 is 15% or less relative to the total area of resin parts. 
Taniguchi discloses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process (Taniguchi Examples; instant specification Examples). Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi inherently has the same properties as the membrane recited in claims 1-4.  Specifically, it is asserted that it will have a three-dimensional . See MPEP 2112.01. 
Taniguchi does not disclose the cleaning solution contains an oxygen-based oxidizing agent  having a standard electrode potential of 1 V or more. 
However, with regard to a membrane cleaning solution, Gojo discloses for membrane a “cleaning agent containing hydrogen peroxide, a heavy metal compound and a hydroxydicarboxylic acid, wherein the hydroxydicarboxylic acid is selected from the group con sisting of malic acid, tartaric acid, tartronic acid, citramalic acid, dioxymaleic acid and dioxymalonic acid, while the heavy metal compound is an iron ion” (Abstract), i.e. a Fenton reaction reagent solution [0033] and that “enables simultaneous removal of organic and inorganic fouling substances and has a cleaning effect equal or superior to conventional cleaning methods such as alkali cleaning or acid cleaning”; [0028].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by using for the membrane cleaning solution the solution disclosed by Gojo because it “enables simultaneous removal of organic and inorganic fouling substances and has a cleaning effect equal or superior to conventional cleaning methods such as alkali cleaning or acid cleaning”; [0028].
Alternatively, with regard to the membrane, JP’461 discloses a similar membrane which also uses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process which is specifically disclosed to have a three JP’461 Solution,. Claim 8, [0013]-[0032], Examples; instant specification Examples). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by substituting for the membrane that as disclosed by JP’461because it involves the simple substitution of known PVDF membrane have of similar materials and by similar methods to obtain a predictable result of successful filtration.
Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by JP’461 inherently has the same properties as the membrane recited in claims 1-4.  Specifically, it is asserted that it will have a three-dimensional network structure and the total of areas of resin parts having an area of 1 μm2 or less  and 10 μm2 or more will be the same as claimed. See MPEP 2112.01
Regarding claim 5 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 1, wherein the porosity (i.e. opening ratio) is from 50-90% (Taniguchi C8/L33-34), and while it is not specifically disclose that the surface porosity is the same, to one of skill in the art at the time of filing it would have been obvious for the surface porosity to be made the same as the bulk/overall porosity for purposes of filtration and because no different surface porosity is disclosed.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Taniguchi’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 6-7 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 1, wherein the tensile elongation at break of the porous membrane is not disclosed, however, as detailed above in the rejection of claim 1, since the composition is the same as the composition recited in claim 1 and 6-7, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi in view of Gojo (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 1 and 6-7.  See MPEP 2112.01.
Specifically, it is asserted that the relationship between the tensile elongation at break E0 of the porous membrane (1) and the tensile elongation at break El of the porous membrane after (2) and the relationship between the tensile elongation at break E0 of the porous membrane before (2) and the tensile elongation at break EX of the porous membrane after repeating (2) X times (Xis an integer of 2 to 100) are as claimed.
Regarding claim 8-9 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 1, wherein the pure water flux amount was measured, it was 98% of the initial value” i.e. after clearing (Gojo Examples 14, as well as Examples 15-17); further, as detailed above in the rejection of claim 1, since the composition is the same as the composition recited in claim 1 and 8-9, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi in view of Gojo (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 1 and 6-7.  See MPEP 2112.01. 
Specifically, it is asserted that the relationship between the flux LO of the porous membrane before (1) and the flux LI of the porous membrane after (2) the relationship between 
Regarding claim 14 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 1, wherein the to-be-treated liquid may be seawater (Taniguchi C2/L9-12). 
Regarding claim 16-17 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 15, wherein the aqueous Fenton reaction reagent solution contains 1x10-1 to 3 mol/L H2O2, but no upper limit, and a pH from 2-3 Gojo [0038]-[0039] and 0.0008 mol/L (0.044 g/L) ferric chloride (i.e. equivalent to iron(II) ion concentration) (Examples, Table 1), and all are disclosed to effect the cleaning properties of the solution, and thus are result effective variables, because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate concentration of iron(II) ion, and oxygen-based oxidizing agent, including those within the scope of the present claims, so as to produce desired cleaning properties.
Regarding claim 18-19 Taniguchi in view of Gojo (alternatively and JP’461) discloses the filtration method according to claim 15, wherein the pH of the aqueous Fenton reaction reagent solution is adjusted with an organic acid including malic and tartaric acids; Gojo [0037], [0039]. 

Claims 20-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,322,703 B1 (hereinafter “Taniguchi”) in view of  US 2010/0133184 A1 (hereinafter “Gojo”) and US 4,879,041 (hereinafter “Kurokawa”) and alternatively further in view of JP 2012-040461 A (hereinafter “JP’461”, provided with IDS dated 04/15/2020).
Regarding claim 20, 26-29 Taniguchi discloses a method for operating a filtration system, comprising 
 (1) a filtration step which comprises passing a to-be-treated liquid (aqueous suspension) containing a to-be-filtered material (suspended solids) through a porous UF or MF membrane (hollow fiber membrane 14) (C5/L37-C6/L26, C8/L22-38) to separate a filtrate from the to-be-filtered material; wherein the hollow fiber membrane is composed of a resin including PVDF; 
which then comprises a backwash step (physical wash step); and further (3) the “purifying method of the present invention can employ a step of dosing ozone or the like in addition to the above-mentioned filtration step and physical wash step” (C7/L48-C8/L21) and further is washed with “a sodium hypochlorite solution, a sodium hydroxide solution, an oxalic acid solution and a nitric acid solution until the recoverability was saturated. When the pure water flux amount was measured, it was 98% of the initial value” (Examples 14, as well as Examples 15-17); and is thus seen to have disclose “passing or soaking the porous membrane into a cleaning solution to clean the inside of the porous membrane” as claimed.
With regard to the resin “having a three-dimensional network structure” and that “on an SEM image of a membrane cross-section in the membrane thickness direction perpendicular to an inner surface of the porous membrane, in each region of a total of 4 visual fields with a visual field including the inner surface, a visual field including an outer surface of the membrane, and two visual fields photographed at regular intervals between those visual fields, the total of areas Taniguchi discloses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process (Taniguchi Examples; instant specification Examples). Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi inherently has the same properties as the membrane recited in claims 1-4.  Specifically, it is asserted that it will have a three-dimensional network structure and the total of areas of resin parts having an area of 1 μm2 or less  and 10 μm2 or more will be the same as claimed. See MPEP 2112.01.
With regard to (4) rinsing the cleaning solution remaining inside the porous membrane by using 10 L of a rinse water per the membrane area of 1 m2 of the porous membrane until the concentration of the oxygen-based oxidizing agent in the filtrate a-t the time of resuming the filtration step after the rinsing step is 1 mg/L or less. It is disclosed that the membrane is rinsed a total of ten times with hot water after treatment in sodium hydroxide solution (Example 1), and while it is not specifically disclosed that it is rinsed with the claimed volume of water until a specific concertation of the filtrate, it is clear and obvious that the amount of rinsing and the amount of cleaning chemical left in the filter after the rinse are result effective variables, because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 
Taniguchi does not disclose the system comprises a reverse osmosis (RO) unit or (2) purifying the obtained filtrate using the RO unit; the cleaning solution contains an oxygen-based oxidizing agent  having a standard electrode potential of 1.8 V or more. 
However, with regard to a membrane cleaning solution, Gojo discloses for membrane a “cleaning agent containing hydrogen peroxide, a heavy metal compound and a hydroxydicarboxylic acid, wherein the hydroxydicarboxylic acid is selected from the group con sisting of malic acid, tartaric acid, tartronic acid, citramalic acid, dioxymaleic acid and dioxymalonic acid, while the heavy metal compound is an iron ion” (Abstract), i.e. a Fenton reaction reagent solution [0033] and that “enables simultaneous removal of organic and inorganic fouling substances and has a cleaning effect equal or superior to conventional cleaning methods such as alkali cleaning or acid cleaning”; [0028].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by using for the membrane cleaning solution the solution disclosed by Gojo because it “enables simultaneous removal of organic and inorganic fouling substances and has a cleaning effect equal or superior to conventional cleaning methods such as alkali cleaning or acid cleaning”; [0028].
With regard to an RO unit, Kurokawa discloses it is known to use a microfiltration filter as a pre-filter for a reverse osmosis membrane to produce purified water C1/L35-46.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by including a reverse osmosis unit to treat the Kurokawa because the RO system removes “the major part of soluble organic components and 90 to 99% of the inorganic salts present in the raw water” and thus produces more pure water.
Alternatively, with regard to the membrane, JP’461 discloses a similar membrane which also uses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process which is specifically disclosed to have a three dimensional network structure (JP’461 Solution,. Claim 8, [0013]-[0032], Examples; instant specification Examples). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by substituting for the membrane that as disclosed by JP’461because it involves the simple substitution of known PVDF membrane have of similar materials and by similar methods to obtain a predictable result of successful filtration.
Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by JP’461 inherently has the same properties as the membrane recited in claims 1-4.  Specifically, it is asserted that it will have a three-dimensional network structure and the total of areas of resin parts having an area of 1 μm2 or less  and 10 μm2 or more will be the same as claimed. See MPEP 2112.01
Regarding claim 21 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 20, wherein the porosity (i.e. opening ratio) is from 50-90% (Taniguchi C8/L33-34), and while it is not 
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Taniguchi’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 22-23 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the filtration method according to claim 20, wherein the tensile elongation at break of the porous membrane is not disclosed, however, as detailed above in the rejection of claim 1, since the composition is the same as the composition recited in claim 20 and 22-23, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 1 and 6-7.  See MPEP 2112.01.
Specifically, it is asserted that the relationship between the tensile elongation at break E0 of the porous membrane before (3) and the tensile elongation at break El of the porous membrane after (3) and the relationship between the tensile elongation at break E0 of the porous membrane before (3) and the tensile elongation at break EX of the porous membrane after repeating (3) X times (Xis an integer of 2 to 100) are as claimed.
Regarding claim 24-25 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the filtration method according to claim 20, wherein the pure water flux amount was measured, it was 98% of the initial value” i.e. after clearing (Gojo Examples 14, as Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 1 and 6-7.  See MPEP 2112.01. 
Specifically, it is asserted that the relationship between the tensile elongation at break E0 of the porous membrane before (1) and the tensile elongation at break EX of the porous membrane after repeating (3) X times (Xis an integer of 2 to I 00) and the relationship between the flux LO of the porous membrane before (1) and the flux LI of the porous membrane after (3) are as claimed.
Regarding claim 30 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 20, wherein the to-be-treated liquid may be seawater (Taniguchi C2/L9-12). 
Regarding claim 32-33 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 31, wherein the aqueous Fenton reaction reagent solution contains 1x10-1 to 3 mol/L H2O2, but no upper limit, and a pH from 2-3 Gojo [0038]-[0039] and 0.0008 mol/L (0.044 g/L) ferric chloride (i.e. equivalent to iron(II) ion concentration) (Examples, Table 1), and all are disclosed to effect the cleaning properties of the solution, and thus are result effective variables, because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate 
Regarding claim 34-35 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 31, wherein the pH of the aqueous Fenton reaction reagent solution is adjusted with an organic acid including malic and tartaric acids; Gojo [0037], [0039].
Regarding claim 36 Taniguchi in view of Gojo and Kurokawa (alternatively and JP’461) discloses the operation method of a filtration system according to claim 20, further comprising repeating (1) through (4) at least once (see Example 15).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 16/642218 in view of Gojo. ‘218 discloses substantially the same claims but discloses a different cleaning solution, however Gojo discloses the cleaning solution as claimed (as detailed in the rejections above).
This is a provisional nonstatutory double patenting rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773